DETAILED ACTION
	The amendment filed 2/19/2021 is acknowledged and has been entered.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-23 are currently pending.
Claims 12, 15, 17, 21-23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/1/2020.
Claims 1-11, 13, 14, 16, 18-20 are examined herein as they read on the elected subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-3, 5-6, 8, 9, 13, 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2014/0350071 (hereafter “Sehgal”).
	Sehgal teaches an RNAi molecule comprising a sense sequence and an antisense sequence , wherein said antisense sequence comprising in order nucleotides 1-18 of SEQ ID NO: 2; the sense sequence and/or the antisense sequence comprises a 3’ and/or a 5’ extension of 1-5 nucleotides; the 3’ end nucleotide of the sense sequence is an inverted (3’ to 3’ linked deoxynucleotide; wherein the RNAi meets the structural limitations of the instant claims, and therefore, would necessarily have the same function, including being capable of inhibiting the expression of an alpha-1 antitrypsin gene.
	Specifically, Sehgal teaches an RNAi comprising a sense sequence and an antisense sequence corresponding to SEQ ID NO: 73 and SEQ ID NO: 161, respectfully, wherein the antisense sequence (SEQ ID NO: 161) comprises in order nucleotides 1-18 of instant SEQ ID NO: 2 (see Table 1, page 58, sequence alignment below).  It is noted that the sequence of Sehgal’s SEQ ID NO: 161 is 23 nucleotides in length and comprises an additional nucleotide at the 3’-end compared to the 18 nucleotide sequence of instant SEQ ID NO: 2, and an additional 4 nucleotides at the 5’ end. Thus the RNAi of Sehgal, which comprises SEQ ID NO: 2 further comprises an extension of 1 nucleotide on the 3’ end and 4 nucleotides on the 5’ end.
	Sehgal teaches that the 5’-end of the antisense strand can comprise dT and the 3’-end of the antisense strand can comprise two dT nucleotides, i.e., dTdT (e.g., see paragraphs [0269]- [0270]).

	Sehgal teaches that the sense strand or antisense strand can comprise a modified nucleotide, including 2’-O-methyl, locked nucleotide (LNA), as well as phosphorothioate internucleoside linkages, etc. (e.g., see [0041], [0048], [0241], etc.).
	It is noted the MPEP 2112.01 states:
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").

	Therefore, the instant claims are unpatentable over Sehgal.	

SEQUENCE ALIGNMENT INFORMATION:
US-14-284-745-161
; Sequence 161, Application US/14284745
; Publication No. US20140350071A1
; GENERAL INFORMATION
;  APPLICANT: ALNYLAM PHARMACEUTICALS, INC.
;  TITLE OF INVENTION: SERPINA1 IRNA COMPOSITIONS AND METHODS OF USE THEREOF
;  FILE REFERENCE: 121301-00605
;  CURRENT APPLICATION NUMBER: US/14/284,745
;  CURRENT FILING DATE: 2014-05-22
;  PRIOR APPLICATION NUMBER: 61/989,028
;  PRIOR FILING DATE: 2014-05-06
;  PRIOR APPLICATION NUMBER: 61/979,727
;  PRIOR FILING DATE: 2014-04-15
;  PRIOR APPLICATION NUMBER: 61/898,695
;  PRIOR FILING DATE: 2013-11-01
;  PRIOR APPLICATION NUMBER: 61/826,125
;  PRIOR FILING DATE: 2013-05-22
; SEQ ID NO 161
;  LENGTH: 23
;  TYPE: RNA
;  ORGANISM: Homo sapiens
US-14-284-745-161

  Query Match             100.0%;  Score 18;  DB 55;  Length 23;
  Best Local Similarity   100.0%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GAUCAUAGGUUCCAGUAA 18   (INSTANT SEQ ID NO: 2)
              ||||||||||||||||||
Db          5 GAUCAUAGGUUCCAGUAA 22   (Sehgal’s SEQ ID NO: 161)

Terminal Disclaimer
The terminal disclaimer filed on 2/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,006,025 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Therefore, the double patenting rejection has been withdrawn.

Response to Arguments
Applicant’s arguments filed 2/19/2021, with respect to the rejection(s) of claims as set forth in the previous Office action, have been fully considered and in view of the amendment to the claims and the filing of a proper terminal disclaimer, are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sehgal, as indicated above.

Allowable Subject Matter
	It is noted that in view of the amendment to the claims, the terminal disclaimer and Applicant’s arguments, the previous rejections have been withdrawn.  The search of SEQ ID NO: 5 is free of the prior art, therefore, limiting claim 1 to SEQ ID NO: 5 would result in allowance of the claims.  Furthermore, it is noted that a search of the sequence of SEQ ID NO: 2 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635